BLACK, Judge.
Cochran appeals the postconviction court’s order, which summarily denied his three claims filed pursuant to Florida Rule of Criminal Procedure 3.850 and dismissed his claim filed pursuant to Florida Rule of Criminal Procedure 3.800(c). We affirm without comment the postconviction court’s summary denial of Cochran’s three rule 3.850 claims, and we dismiss the appeal of his rule 3.800(c) claim. See Pillajo v. State, 60 So.3d 565, 566 (Fla. 2d DCA 2011).
KELLY and LaROSE, JJ., Concur.